DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 objected to because of the following informalities:  
Claim 16, line 5, the phase “the plurality of sub-pixels” should be “the plurality of first electrodes”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 6, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu CN 105676550A (see document 16618869_2021-12-04_CN_105676550_A_M.pdf).
Regarding claim 1, Liu discloses an array substrate, in at least figs.4-8 and 10-11, comprising: 
a base substrate (21); a first electrode layer (22 or 26) on the base substrate, the first electrode layer comprising a plurality of first electrodes (10), each of the plurality of first electrodes comprising at least one first electrode unit (see figs.4, 6, 8, 10 and 11), the first electrode unit comprising a plurality of strip electrodes (101 or 1010), a plurality of slits (1111 and 1112, or 111) between the plurality of strip electrodes, and at least one connection electrode (a portion of the first electrode unit connects two strip electrodes) at a periphery of the first electrode unit (see figs.4, 6, 8, 10 and 11), 
wherein the plurality of strip electrodes are electrically connected to the connection electrode (see figs.4, 6, 8, 10 and 11), and the connection electrode disconnects at one or more positions such that corresponding ends of one or more of the plurality of slits form openings at the one or more positions of the connection electrode (see figs.4, 6, 8, 10 and 11).  
Regarding claim 2, Liu discloses among the plurality of first electrodes of each row, two first electrode units at corresponding positions of two adjacent first electrodes respectively are connected, and there is no gap between the two adjacent first electrodes (see figs.6, 7 and 10, the first electrode layer is a common electrode layer which connects two adjacent first electrodes to each other).  
Regarding claim 3, Liu discloses the connection electrode of each of the two adjacent first electrode units comprises a first sub-connection electrode (the portion of the first electrode layer overlapping with 11 as shown in fig.6) between the two adjacent first electrode units, the plurality of strip electrodes in each of the two adjacent first electrode units is connected to the respective first sub-connection electrode (see figs.6 and 7), and first sub-connection electrodes of the two adjacent first electrode units form a unitary structure (see figs.6 and 7, two adjacent first electrode units share the same first sub-connection electrode).  
Regarding claim 4, Liu discloses the first electrode layer is functioned as a common electrode (see figs.6 and 7).  
Regarding claim 6, Liu discloses ends of the plurality of slits opposite from the first sub-connection electrode in the two adjacent first electrode units are alternatively open and closed (see figs.6 and 7).
Regarding claim 16, Liu discloses the array substrate further comprises a second electrode layer (26) on a side of the first electrode layer facing or opposite from the base substrate (see figs.5 and 7), and the second electrode layer is configured to transmit a pixel voltage signal (para.31), the second electrode layer comprises a plurality of second electrodes (see figs.6 and 10), and the plurality of second electrodes are in one to one correspondence with the plurality of first electrodes (see figs.6 and 10).  
Regarding claim 20, Liu discloses a display apparatus, in at least figs.4-8 and 10-11, comprising the array substrate of claim 1 (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu CN 105676550A as applied to claim 3 above.
Regarding claims 5 and 9-15, Liu discloses ends of the plurality of slits opposite from the first sub-connection electrode in the two adjacent first electrode units are alternatively open and closed (see figs.6 and 7), and other different shapes of electrode with some open ends of the plurality of slits (see at least figs.4, 8, 10 and 11) for the same purpose of improving the transmittance and the light efficiency of liquid crystals (see Abstract and para.28). 
Liu does not explicitly disclose any one of the claim limitations of claims 5 and 9-15. It would have been an obvious matter of design choice to have any one of the claim limitations of claims 5 and 9-15 which are just different shapes of common electrode with some open ends of the plurality of slits (see figs.5 and 7-10 of the current 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have any one of the claim limitations of claims 5 and 9-15 in the array substrate of Liu for the purpose of improving the transmittance and the light efficiency of liquid crystals (see Abstract and para.28).
Regarding claim 7, Liu does not explicitly disclose a width of the first sub-connection electrode is in a range of about 2 µm to about 3 µm. However, one of ordinary skill in the art would have been led to a width of the first sub-connection electrode is in a range of about 2 µm to about 3 µm through routine experimentation and optimization.  Applicant has not disclosed that the range (about 2 µm to about 3 µm) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu CN 105676550A as applied to claim 7 above, and further in view of Kim US 2013/0077008.
Regarding claim 8, Liu discloses orthographic projection of the first sub-connection electrode on the base substrate is the same as the orthographic projection of the data line on the base substrate.
Liu does not explicitly disclose the array substrate further comprises a black matrix on a side of the first electrode layer facing or opposite from the base substrate, and orthographic projection of the first sub-connection electrode on the base substrate is within orthographic projection of the black matrix on the base substrate.  
Kim discloses an array substrate, in at least figs.10-13 and 34-37, a black matrix (220) on a side of the first electrode layer (131) facing the base substrate (110), and orthographic projection of the data line (171) on the base substrate is within orthographic projection of the black matrix on the base substrate (see figs.10-13) for the purpose of preventing light leakage (para.139).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a black matrix on a side of the first electrode layer facing the base substrate, and orthographic projection of the data .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu CN 105676550A as applied to claim 1 above.
Regarding claim 17, Liu does not explicitly disclose each of the plurality of slits has a width in a range of about 2 µm to about 3 µm. However, one of ordinary skill in the art would have been led to each of the plurality of slits has a width in a range of about 2 µm to about 3 µm through routine experimentation and optimization.  Applicant has not disclosed that the range (about 2 µm to about 3 µm) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of slits has a width in a range of about 2 µm to about 3 µm in the array substrate of Liu for the purpose of improving the transmittance and the light efficiency of liquid crystals.
s 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu CN 105676550A as applied to claim 1 above, and further in view of Jia US 20170108745.
Regarding claim 18, Liu does not explicitly disclose a plurality of sub-pixels arranged in an array and a plurality of gate lines, and the plurality of sub-pixels of each row alternately electrically connects to two of the gate lines; and the plurality of first electrodes are in one to one correspondence with the plurality of sub-pixels.
Jia discloses an array substrate, in at least figs.5a-6f, a plurality of sub-pixels (see figs.5a-6f) arranged in an array and a plurality of gate lines (103), and the plurality of sub-pixels of each row alternately electrically connects to two of the gate lines (see figs.5a and 6f); and the plurality of first electrodes (112) are in one to one correspondence with the plurality of sub-pixels (see figs.5A and 6f) for the purpose of forming the array substrate with dual gate design to reduce a number of IC joints of the data line in order to reduce cost (Para.3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of sub-pixels arranged in an array and a plurality of gate lines, and the plurality of sub-pixels of each row alternately electrically connects to two of the gate lines; and the plurality of first electrodes are in one to one correspondence with the plurality of sub-pixels as taught by Jia in the array substrate of Liu for the purpose of forming the array substrate with dual gate design to reduce a number of IC joints of the data line in order to reduce cost.
Regarding claim 19, Liu discloses extending direction of the plurality of the strip electrodes is substantially parallel to the gate lines (12), and extending direction of the 

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang US 2016/0291436 (figs.1a-2b), Yata US 2009/0128727 (at least figs.20 and 21), Um US 2015/0108486 (at least figs.7-12) and Jia US 20170108745 (figs.5a-6f) can be a primary reference as well, Zhao US 2018/0068626 (figs.3-5) can be used for combining with Kim US 2013/0077008 to teach claim 8 as well. 
The Examiner notes: If applicant does not agree claims 5-6 and 9-15 referring to figs.4b-10 are obvious embodiments/species to each other, a species restriction referring to figs.4b-10 will be issue in the next office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIA X PAN/Primary Examiner, Art Unit 2871